DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support structure (claim 1) and the varying bending strength from the center to the end of the roller (Claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the title of the German reference in page 1, lines 11-12 should be translated to English; the word “his” should be deleted at page 2, line 16; at page 3, line 7 “0,2” should be - -0.2- -, “0,5” should be - -0.5- -, “0,25” should be - -0.25- -; and at page 4, line 10, “de” should be - -the- -.  
Appropriate correction is required.

The entire specification should be revised carefully to correct all other deficiencies similar to the ones noted above.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no discussion in the specification of the bending strength of the brush plugs, that the bending strength of the brush plugs varies from the center towards the end of the roller, and that the bending strength increases for special applications as claimed in claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 3, the limitation, “preferably”, in lines 3 (two times) and 4, renders the claim indefinite, because it is unclear of the limitations after preferably are being recited as part of the claim or not.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitations “between 50 mm and 500 mm”, “between 25 mm and 400 mm”, and “between 1000 mm and 5000 mm”, and the claim also recites “preferably 200 mm”, “preferably 150 mm”, and “preferably 2500 mm”, respectively, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding Claim 4, the limitation, “preferably”, in lines 2 and 4, renders the claim indefinite, because it is unclear of the limitations after preferably are being recited as part of the claim or not.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitations “between 7 and 25 degrees” and “between .2 alpha and 0.5 alpha”, and the claim also recites “preferably 12 degrees” and “preferably 0,25 alpha”, respectively, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding Claim 5, the limitation, “preferably”, in line 2, renders the claim indefinite, because it is unclear of the limitations after preferably are being recited as part of the claim or not.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “between 5 mm and 15 mm” and the claim also recites “preferably 10 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding Claim 6, the limitation, “preferably”, in line 3, renders the claim indefinite, because it is unclear of the limitations after preferably are being recited as part of the claim or not.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “between 5 mm and 25” and the claim also recites “preferably 12 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "said plug thread" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 7, the limitation, “preferably”, in line 4, renders the claim indefinite, because it is unclear of the limitations after preferably are being recited as part of the claim or not.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “between 0.1 mm and 0.8 mm” and the claim also recites “preferably 0.25 mm” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hessenbruch (DE-102015008081). Regarding Claim 1, Hessenbruch discloses an expander roller with working length L (from element 32 to nonlabelled element identical to 32 at opposite end in Figure 1) and on an outer circumference surface oblique implanted elastic brush plugs 2,3 (bundle of fibers as disclosed in machine translation page 4 , line 2 are considered brush plugs) are placed, which are halfway the length L obliquely implanted to opposite ends of said expander roller (depicted in Figures 1-2) for expanding or stretching widths of thin materials, foils and webs (see first paragraph under Description in machine translation) wherein said expander roller  is a type of built-up roller tube 28, 31 with a total circumference radius R (from center of 28 to tips of 2,3), a usable length of 2 x L/2 (from 9 to each end) and with said opposite ends placed in a support structure 32,33 for free rotation (see machine translation page 3, line 47) wherein said circumference surface has a grid (depicted in Figure 3) of said obliquely implanted brush plugs with a free length t, wherein said brush plugs form an angle alpha () (depicted by tilt shown in Figures 1-2) in axial direction over length L/2 to the opposite ends of the expander roller with a vertical placed on the outer circumference surface and with an angle partly beta  ( = /p) with a normal in a tangential direction thereof (depicted in Figure 13 by the tilt away from the longitudinal center of the roller), wherein a mutual center distance of the brush plugs in the rows is X in said axial direction (depicted in Figure 1 and spacing of  2 or 3, respectively, in Figure 2), wherein a mutual distance of said radial distances of the brush plugs is determined by the center angle beta () and radius r (from center of 28 to outer surface of 31) of the expander roller and wherein each following row of brush plugs on the circumference surface is shifted 1/2X to each other in axial direction (as depicted in Figure 2-3, particularly since each brush plug 2 is shown from one row is shown centered between two brush plugs 3 from the row in front of it in the perspective view of Figure 2) (Figures 1-19 and machine translation).

Regarding Claim 2, Hessenbruch discloses said built-up expander roller has a central axle 28 which is surrounded by a synthetic tube 31 in order to contain said brush plugs on its radius r (Figures 1-19 and machine translation).

Regarding Claim 9, Hessenbruch discloses the ends of the expander roller is freely rotating in the support structure (see machine translation page 3, line 47).

Regarding Claim 10, Hessenbruch discloses said brush plugs are obliquely cut off in axial direction of the expander roller (as shown by the flat tops of the brushes despite their angle) (Figures 1-19 and machine translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessenbruch (DE-102015008081). Regarding Claims 3-6, Hessenbruch does not disclose specific values for the angle a, the partly angle b, the distance X, and the length t of the obliquely implanted brush plugs.  However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the invention to angle, space apart, and make the length of the brush plugs any desired values, including the claimed values, to achieve the desired spreading of the different types of webs as taught by Hessenbruch in the abstract (see machine translation) (Figures 1-19 and machine translation).

Regarding Claim 8, Hessebruch does not expressly disclose the bending strength of the brush plugs from the center of the expander roller up towards the end varies and increases for special applications.
However, the abstract (see machine translation) of Hessenbruch teaches user harder and softer brush plugs to achieve desired spreading characteristics (Figures 1-19 and machine translation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bending strength of the brush plugs from the center to the end of the roller with a varying and/or increasing bending strength to achieve a desired spreading for special application as taught in the abstract of Hessenbruch.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hessenbruch (DE-102015008081) in view of Gruber-Nadlinger et al. (EP-1705143). Regarding Claim 7, Hessenbruch discloses the expander roller as in claim 6, as advanced above, but does not expressly disclose the material of the obliquely bended brush roller is a synthetic material such as polypropylene, wherein the diameter of the plug thread (brush plugs) is between 0.1 mm and 0.8 mm, preferably 0.25 mm.
However, Gruber-Nadlinger teaches an expander roller 1 wherein the material 3 of the roller is a synthetic material such as polypropylene (see machine translation page 3, line 42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the roller of Hessenbruch from polypropylene to achieve a desire stretching and wear ability of the roller as taught by Gruber-Nadlinger at page 3, lines 39-40.  
 Furthermore, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to make the diameter of the plug thread (brush plugs) any diameter, including the claimed values, to achieve the desired spreading of the different types of webs as taught by Hessenbruch in the abstract (see machine translation) (Figures 1-19 and machine translation).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619